FORM OF
REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 30, 2007, by
and among Maverick Oil and Gas, Inc., a Nevada corporation, with headquarters
located at 16415 Addison Road, Suite 850, Addison, Texas 75001-5332 (the
“Company”), and the undersigned buyers (each, a “Buyer”, and collectively, the
“Buyers”).

WHEREAS:

A.         In connection with the Securities Exchange Agreement by and among the
parties hereto of even date herewith (the “Securities Exchange Agreement”), the
Company has agreed, upon the terms and subject to the conditions set forth in
the Securities Exchange Agreement, (i) to cancel the Outstanding Notes and to
issue to the Buyers, in exchange therefor, certain senior secured convertible
debentures of the Company (the “Debentures”), which, among other things, will be
convertible into shares (as converted, the “Conversion Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), in accordance
with the terms of the Debentures, and (ii) to cancel the Outstanding Warrants
and to issue to the Buyers, in exchange therefor, certain warrants (the
“Warrants”), which Warrants will be exercisable to purchase additional shares
(as exercised collectively, the “Warrant Shares” which term shall also include
any shares of Common Stock issued or issuable upon exercise of outstanding
warrants issued to the Buyers due to the operation of the anti-dilution
protection provisions set forth in such warrants as a result of the transactions
contemplated by the Securities Exchange Agreement) of Common Stock.

B.         To induce the Buyers to execute and deliver the Securities Exchange
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1.

Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Exchange Agreement. As used in
this Agreement, the following terms shall have the following meanings:

a.    “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

b.    “Closing Date” shall have the meaning set forth in the Securities Exchange
Agreement.

 

 


--------------------------------------------------------------------------------



 

 

c.    “Effective Date” means the date that the Registration Statement has been
declared effective by the SEC.

d.

[intentionally omitted]

e.

[intentionally omitted]

f.    “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

g.    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

h.    “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

i.    “Registrable Securities” means (i) the Conversion Shares issued or
issuable upon conversion of the Debentures, (ii) the Warrant Shares issued or
issuable upon exercise of the Warrants and (iii) any share capital of the
Company issued or issuable with respect to the Conversion Shares, the
Debentures, the Warrant Shares or the Warrants as a result of any share split,
share dividend, recapitalization, exchange or similar event or otherwise,
without regard to any limitations on conversions of the Debentures or exercises
of the Warrants.

j.    “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

k.    “Required Holders” means the holders of at least a majority of the
Registrable Securities.

l.

[intentionally omitted]



 

2

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

m.   “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

 

n.

“SEC” means the United States Securities and Exchange Commission.

2.

Registration.

 

a.    Piggyback Registration. (i) Each time that the Company proposes for any
reason to register any of its shares of Common Stock under the 1933 Act, either
for its own account or for the account of a stockholder or stockholders
exercising demand registration rights or otherwise, the Company shall promptly
give written notice of such proposed registration to all of the Investors (which
notice shall be given not less than thirty (30) days prior to the expected
Effective Date of the Company’s Registration Statement) and shall offer the
Investors the right to request inclusion of any Investor’s Registrable
Securities in the proposed registration; provided, however, that the Investors
shall have no right to include Registrable Securities in a registration
statement relating either to the sale of securities to employees of the Company
pursuant to a stock option, stock purchase or similar plan or an SEC Rule 145
transaction. The rights to piggyback registration may be exercised an unlimited
number of occasions.

(ii)        Each Investor shall have twenty (20) days from the date of receipt
of the Company’s notice referred to in Section 2(a)(i) above to deliver to the
Company a written request specifying the number of Registrable Securities that
such Investor intends to sell. Any Investor shall have the right to withdraw
such Investor’s request for inclusion of its Registrable Securities in any
Registration Statement pursuant to this Section 2(a)(ii) by giving written
notice to the Company of such withdrawal. Subject to Section 2(a)(iii),
Section 2(a)(iv) and Section 2(a)(vii) below, the Company shall include in such
Registration Statement all such Registrable Securities so requested to be
included therein; provided, however, that, notwithstanding anything to the
contrary contained in this Agreement, the Company may at any time withdraw or
cease proceeding with any such proposed registration if it shall at the same
time withdraw or cease proceeding with the registration of all other shares of
Common Stock originally proposed to be registered.



 

3

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

(iii)       If a registration is an underwritten primary registration on behalf
of the Company, and the managing underwriters advise the Company in writing
(with a copy to each party hereto requesting registration of Registrable
Securities) that in their opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of such offering, the
Company will include in such registration (i) first, the securities the Company
proposes to sell, (ii) second, the Registrable Securities requested to be
included in such registration, pro rata among the holders of such Registrable
Securities on the basis of the number of Registrable Securities owned by each
such holder and (iii) third, any other securities requested to be included in
such registration pro rata among the holders thereof on the basis of the number
of such securities owned by each such holder.

(iv)       If a registration is an underwritten secondary registration on behalf
of holders of the Company’s securities, and the managing underwriters advise the
Company in writing (with a copy to each party hereto requesting registration of
Registrable Securities) that in their opinion the number of securities requested
to be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, the
Company will include in such registration (i) first, the securities requested to
be included therein by the holders requesting such registration and the
Registrable Securities requested to be included therein by the holders of
Registrable Securities, pro rata among such holders on the basis of the number
of securities owned by each such holder and (ii) second, any other securities
requested to be included in such registration.

(v)        In the event that a proposed registration by the Company is, in whole
or in part, an underwritten public offering of securities of the Company, any
notice from the Company to the Investors under this Section 2(a) shall offer the
Investors the right to include any Registrable Securities covered by such
proposed registration in the underwriting on the same

terms and conditions as the shares, if any, otherwise being sold through
underwriters under such registration.

(vi)       The Registration Statement shall contain (except if otherwise
directed by the Required Holders) the “Selling Shareholders” and “Plan of
Distribution” sections in substantially the form attached hereto as Exhibit B.
The Company shall use its best efforts to have the Registration Statement
declared effective by the SEC as soon as practicable. Each Investor agrees to
furnish to the Company a completed questionnaire in the form of Exhibit C within
three trading days after receiving the Company’s written request therefor.



 

4

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

(vii)      Notwithstanding anything to the contrary contained in this Agreement,
in the event the staff of the SEC (the “Staff”) or the SEC seeks to characterize
any offering pursuant to a Registration Statement filed pursuant to this
Agreement as constituting an offering of securities by or on behalf of the
Company, or in any other manner, such that the Staff or the SEC does not permit
such Registration Statement to become effective and used for resales in a manner
that does not constitute such an offering and that permits the continuous resale
at the market by the Investors participating therein (or as otherwise may be
acceptable to each Investor) without being named therein as an “underwriter,”
then the Company shall reduce the number of shares to be included in such
Registration Statement in the manner as set forth in Section 2(a)(iii) or
Section 2(a)(iv) hereof, as applicable, until such time as the Staff and the SEC
shall so permit such Registration Statement to become effective as aforesaid. In
the event of any reduction pursuant to this paragraph, no Investor shall have
any claim against the Company as a result of such reduction.

b.    Legal Counsel. The Required Holders shall have the right to select one
legal counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be McDermott Will & Emery LLP or such other
counsel as thereafter designated by the Required Holders. The Company and Legal
Counsel shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.

3.

Related Obligations.

At such time as the Company is filing a Registration Statement with the SEC in
which the Investors are participating pursuant to this Agreement, the Company
will use its best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

a.    The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use its best efforts to
cause such Registration Statement relating to the Registrable Securities to
become effective as soon as practicable after such filing. The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each



 

5

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading. The term
“best efforts” shall mean, among other things, that the Company shall submit to
the SEC, within two Business Days after the later of the date (i) that the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, and (ii) of the approval
of Legal Counsel pursuant to Section 3(c) (which approval is immediately
sought), a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than 48 hours after the submission of
such request.

b.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

c.    The Company shall (A) permit Legal Counsel to review and comment upon (i)
a Registration Statement at least five Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, and Reports on Form 10-Q and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld. The
Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.

 

6

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

d.    The Company shall furnish to each Investor whose Registrable Securities
are included in any Registration Statement, without charge, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, 10 copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

e.    The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.



 

7

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

f.    The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver 10 copies of such supplement or amendment to
Legal Counsel and each Investor (or such other number of copies as Legal Counsel
or such Investor may reasonably request). The Company shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or e-mail on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

g.    The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order or suspension and the resolution thereof or
its receipt of actual notice of the initiation or threat of any proceeding for
such purpose.



 

8

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

h.    At the reasonable request of any Investor, the Company shall furnish to
such Investor, on the date of the effectiveness of the Registration Statement
and thereafter from time to time on such dates as an Investor may reasonably
request (i) a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

i.    The Company shall make available for inspection by (i) any Investor, (ii)
Legal Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees, counsel
and the Company’s independent certified public accountants to supply all
information which may be necessary and any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector has knowledge. Each Investor
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the Records deemed confidential. Nothing herein (or in any
other confidentiality agreement between the Company and any Investor) shall be
deemed to limit the Investors’ ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

j.    The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of



 

9

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

such information is necessary to avoid or correct a misstatement or omission in
any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
the Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

k.    The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange, if any, on which securities of the same class or series
issued by the Company are then listed (of which there are none as of the date
hereof) if the listing of such Registrable Securities is then permitted under
the rules of such exchange, or (ii) secure designation and quotation of all the
Registrable Securities covered by a Registration Statement on the Nasdaq
National Market, if the Registrable Securities are listed on such market, or
(iii) if the Registrable Securities are listed on an exchange or the Nasdaq
National Market and despite the Company’s best efforts to satisfy the preceding
clause (i) or (ii) the Company is unsuccessful in satisfying the preceding
clause (i) or (ii), to secure the inclusion for quotation on The Nasdaq Capital
Market for such Registrable Securities and, without limiting the generality of
the foregoing, to use its best efforts to arrange for at least two market makers
to register with the National Association of Securities Dealers, Inc. (“NASD”)
as such with respect to such Registrable Securities. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(k).

l.    The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request. It shall be a condition of the
Company’s obligation to deliver certificates not bearing any restrictive legend
pursuant to this Section 3(l) to a Buyer that such Buyer shall have provided
certification to the Company in the form of Schedule A hereto; provided that a
certification given by a Buyer shall apply to all offers and sales of securities
that occur subsequent to such certification absent notification by such Buyer to
the Company and the Transfer Agent that the existing certification no longer is
true and complete.

m.   If requested by an Investor, the Company shall within five days of receipt
of notice from such Investor (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective

 

10

 

 

 

 

 


--------------------------------------------------------------------------------



 

amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

n.    The Company shall use its best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

o.    The Company shall make generally available to its security holders as soon
as practical, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in form complying with, and in the manner
provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the Effective Date of the Registration Statement.

p.    The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

q.    Within two Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall:
(i) file a definitive prospectus with the SEC under Rule 424(b) of the 1933 Act;
and (ii) deliver, and shall cause legal counsel for the Company to deliver, to
the transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

r.    Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material, non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company and its counsel, in the best interest of the
Company and, in the opinion of counsel to the Company,



 

11

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

otherwise required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Investors in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investors) and the date on which the Grace Period will begin, and (ii)
notify the Investors in writing of the date on which the Grace Period ends. For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of any
Common Stock covered by an effective Registration Statement to a transferee of
an Investor in accordance with the terms of the Securities Exchange Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and, if required under applicable
securities laws, delivered a copy of the prospectus included as part of the
applicable Registration Statement, prior to the Investor’s receipt of the notice
of a Grace Period and for which the Investor has not yet settled.

4.

Obligations of the Investors.

a.    At least five Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify each Investor in writing of
the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect and maintain
the effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.



 

12

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

b.    Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

c.    Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall, to the
extent it may do so under applicable federal and state securities law, cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Exchange Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.

d.    Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act to the extent required and the Plan of
Distribution contained in the Registration Statement in connection with sales of
Registrable Securities pursuant to the Registration Statement.

5.

Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the reasonable fees and disbursements of Legal
Counsel in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement.



 

13

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6.

Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a.    To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, and representatives of, and each Person,
if any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Indemnified
Person is or may be a party thereto (“Indemnified Damages”), to which any of
them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact in
a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation by the Company of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”). Subject
to Section 6(c), the Company shall reimburse the Indemnified Persons, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a



 

14

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of the Registration Statement or any
such amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); (ii) with respect to any
preliminary prospectus, shall not inure to the benefit of any such Person from
whom the Person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any Person controlling such
Person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by the Company
pursuant to Section 3(d), and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
Violation and such Indemnified Person, notwithstanding such advice, used it or
failed to deliver the correct prospectus as required by the 1933 Act and such
correct prospectus was timely made available pursuant to Section 3(d); (iii)
shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company, including a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Company pursuant to Section 3(d);
and (iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

b.    In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon (i) any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement, or (ii) the failure by such Investor to deliver or
to cause to be delivered the prospectus made available by the Company, including
a corrected prospectus, if such prospectus or corrected prospectus was timely
made available by the Company pursuant to Section 3(d); and, subject to Section
6(c), such Investor will reimburse any legal or other



 

15

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

expenses reasonably incurred by an Indemnified Party, promptly as such expenses
are incurred and are due and payable, in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that the Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(b)
with respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

c.    Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party



 

16

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

represented by such counsel in such proceeding. In the case of an Indemnified
Person, legal counsel referred to in the immediately preceding sentence shall be
selected by the Investors holding at least a majority in interest of the
Registrable Securities included in the Registration Statement to which the Claim
relates. The Indemnified Party or Indemnified Person shall cooperate reasonably
with the indemnifying party in connection with any negotiation or defense of any
such action or Claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or Claim. The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

d.    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

e.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.



 

17

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

7.

Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

8.

Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

a.    make and keep public information available, as those terms are understood
and defined in Rule 144;

b.    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company’s obligations under Section 4(c) of the
Securities Exchange Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

c.    furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

 



 

18

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

9.

Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Exchange Agreement.

10.

Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

11.

[Intentionally omitted.]

12.

Miscellaneous.

 

a.    A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.

b.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

 

 

19

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

If to the Company:

 

 

Maverick Oil and Gas, Inc.

16415 Addison Road, Suite 850

Addison, Texas 75001-5332

Telephone:

214 239-4333

 

Facsimile:

214 239-4334

 

Attention:

Stephen M. Cohen, Esq.

 

Chief Executive Officer

 

With a copy (for informational purposes only) to:

Stephen M. Cohen, Esq.

Director of Legal Affairs/Corporate Counsel

Two Logan Square

18th and Arch Streets, Ste. 1101

Philadelphia, PA 19103

Telephone:215 568-4891

Facsimile: 215 569-1822

 

and to

 

Brian North, Esq.

Buchanan Ingersoll, PC

1835 Market Street, 15th floor

Phila, PA 19103

Telephone:

215 665-3828

Facsimile:

215 665-8760

 

If to Legal Counsel:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

Telephone:

212 547-5400

 

Facsimile:

212 547-5444

 

Attention:

Stephen E. Older, Esq.

 



 

20

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

c.    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d.    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement



 

21

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

in that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

e.    This Agreement, the other Transaction Documents (as defined in the
Securities Exchange Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

f.    Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

g.    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h.    This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to each
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i.    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.



 

22

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

j.    All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the Debentures held
by Investors then outstanding have been converted into Registrable Securities
and all Warrants then outstanding have been exercised for Registrable Securities
without regard to any limitations on conversion of the Debentures or on
exercises of the Warrants.

k.    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

l.    This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

m.   The obligations of each Buyer hereunder are several and not joint with the
obligations of any other Buyer, and no provision of this Agreement is intended
to confer any obligations on any Buyer vis-à-vis any other Buyer. Nothing
contained herein, and no action taken by any Buyer pursuant hereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated herein.

* * * * * *

 

 

23

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

 

 

MAVERICK OIL AND GAS, INC.

 

 

 

 

 

 

 

By:  _/s/ Stephen M. Cohen___________
Name:   Stephen M. Cohen
Title:     Chief Executive Officer

 

 

 

 



 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

 



 

By:

 

By: /s/  

Name:
           Title:

 

 

 



 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



 

 

 

 

 

 

 

By:  __________________________________
Name:  
Title:    

 

 

 



 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT A

 

EXHIBIT A

____________, 200___

StockTrans, Inc.

Re:

Maverick Oil and Gas, Inc.

Ladies and Gentlemen:

We have acted as counsel to Maverick Oil and Gas, Inc., a Nevada corporation
(the “Company”), in connection with the registration under the Securities Act of
1933, as amended, of [*] shares of Common Stock, $.001 par value (“Common
Stock”), which consist of : (i) [*] shares of Common Stock which have been
reserved for issuance upon the conversion of Debentures (the “Conversion
Shares”); and (ii) [*]shares of Common Stock which have been reserved for
issuance upon the exercise of warrants (the “Warrant Shares” and collectively
with the Conversion Shares, the “Shares”). The Debentures and the warrants were
previously issued by the Company in a private placement transaction described in
the Prospectus (the “Prospectus”) included in the Company’s Registration
Statement on Form S-1 (No. 333-_________________). A copy of the Registration
Statement is attached for your reference.

We have reviewed the Company’s Registration Statement, which includes the
Prospectus, and have considered such questions of law and fact as we have deemed
necessary for the purpose of this letter. As a result of the Registration
Statement becoming effective, the person identified within the Prospectus as the
“Selling Shareholder” may sell the Shares issued in its name and, upon
presentation of certificates representing such Shares together with a
Certificate of Selling Shareholder in the form attached hereto as Schedule A,
you may register the transfer of such Shares by such person until such date on
which we shall notify you in writing that the Registration Statement covering
such proposed transactions is no longer valid.

Very truly yours,

 

BUCHANAN INGERSOLL & ROONEY PC



 

1

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Schedule A

(to Form of Opinion)

CERTIFICATE OF SELLING SHAREHOLDER

The Undersigned, being a Selling Shareholder identified in the accompanying
Prospectus of Maverick Oil and Gas, Inc. (the “Company”) dated _____________,
200_ (the "Prospectus"), does hereby provide the following representations to
the Company in connection with the public distribution of shares covered by the
Prospectus (the "Covered Shares"). For this purpose, the term "Covered Shares"
means those outstanding shares of the Company’s Common Stock and those shares of
Common Stock that may be issued in the future upon the conversion, if at all, of
the Debentures, or the exercise, if at all, of the warrant (the “Warrant”)
identified in the section of the Prospectus entitled "Selling Shareholders":

(1)        The Undersigned is or may be offering the Covered Shares for sale for
its, his or her own account, and not for the account of the Company. The Company
will not receive any proceeds from the sale of the Covered Shares by the
Undersigned;

(2)        The Undersigned has reviewed the section of the Prospectus entitled
"Selling Shareholders" and finds the same, as it pertains to the Undersigned, to
be true and correct in all material respects as of the date hereof;

(3)        The Undersigned has also reviewed the section of the Prospectus
entitled "Plan of Distribution," and confirms hereby that: (i) the Undersigned
agrees to sell or offer for sale the Covered Shares in the manner discussed
therein; and (ii) the Undersigned is aware of no arrangements regarding the sale
of Covered Shares in a manner not discussed therein;

(4)        The Undersigned is aware that public sales of securities covered by
the Prospectus may only be made during periods when the Prospectus is "current"
under Section 10(a)(3) of the Securities Act of 1933, as amended (the
"Securities Act"), and that events may occur which cause the Prospectus not to
be "current";

(5)

The Undersigned has received two copies of the Prospectus1; and

(6)        The Undersigned agrees that in connection with an offer of Covered
Shares pursuant to the Prospectus:

(a)        No offers or sales will be effected other than pursuant to the terms
of the Prospectus;

(b)        The Undersigned is aware of and will comply with the prospectus
delivery requirements under the Securities Act (or exemptions therefrom); and

 

_________________________

1

The Company will provide additional copies of the Prospectus upon request.

 

 

2

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

(c)       The Undersigned is aware of, and will engage in no distribution of
Covered Shares or any other market making or other activities in violation of
the Rules promulgated under the Securities Exchange Act of 1934, including
Regulation M thereunder.

SELLING SHAREHOLDER

__________________________________

Print Name

___________________________________

Signature

or, if entity

___________________________________

Name of Entity

By:_________________________________

Name:

Title:

 

 

 

3

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

SELLING SHAREHOLDERS

The shares of Common Stock being offered by the selling shareholders are
issuable upon conversion of the convertible secured debentures and upon exercise
of the warrants. For additional information regarding the issuance of those
convertible secured debentures and warrants, see “Exchange of Convertible
Secured Debentures and Warrants” above. We are registering the shares of Common
Stock in order to permit the selling shareholders to offer the shares for resale
from time to time. Except for the ownership of the Convertible Secured
Debentures and Warrants issued pursuant to the Securities Exchange Agreement,
the selling shareholders have not had any material relationship with us within
the past three years, other than the purchase of convertible secured debentures
and warrants of the Company pursuant to the securities purchase agreement dated
as of January 5, 2006 and the related transaction documents, the purchase of
convertible secured debentures and warrants of the Company pursuant to the
securities purchase agreement dated as of June 21, 2006 and the related
transaction documents, and the purchase of convertible secured debentures and
warrants of the Company pursuant to the securities purchase agreement dated as
of November 16, 2006 and the related transaction documents.

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
shareholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling shareholder, based on its ownership of the
convertible secured debentures and warrants, as of __________, 200_, assuming
conversion of all convertible secured debentures and exercise of the warrants
held by the selling shareholders on that date, without regard to any limitations
on conversions or exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.

In accordance with the terms of registration rights agreements with the selling
shareholders, this prospectus generally covers the resale of up to 100% of the
sum of (i) the number of shares of Common Stock issuable upon conversion of the
convertible secured debentures as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC and (ii) the
number of shares of Common Stock issuable upon exercise of the related warrants
as of the trading day immediately preceding the date the registration statement
is initially filed with the SEC. Because the conversion price of the convertible
secured debentures and the exercise price of the warrants may be adjusted, the
number of shares that will actually be issued may be more or less than the
number of shares being offered by this prospectus. The fourth column assumes the
sale of all of the shares offered by the selling shareholders pursuant to this
prospectus.

Under the terms of the convertible secured debentures and the warrants, a
selling shareholder may not convert the convertible secured debentures or
exercise the warrants to the extent such conversion or exercise would cause such
selling shareholder, together with its

 

1

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

affiliates, to beneficially own a number of shares of Common Stock which would
exceed 4.99% of our then outstanding shares of Common Stock following such
conversion or exercise, excluding for purposes of such determination shares of
Common Stock issuable upon conversion of the convertible secured debentures
which have not been converted and upon exercise of the warrants which have not
been exercised. The number of shares in the second column does not reflect this
limitation. The selling shareholders may sell all, some or none of their shares
in this offering. See "Plan of Distribution."

 

2

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issuable upon conversion of the
convertible secured debentures and upon exercise of the warrants to permit the
resale of these shares of Common Stock by the holders of the convertible secured
debentures and warrants from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling shareholders
of the shares of Common Stock. We will bear all fees and expenses incident to
our obligation to register the shares of Common Stock.

The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

•

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

•

in the over-the-counter market;

•

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

•

through the writing of options, whether such options are listed on an options
exchange or otherwise;

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•

an exchange distribution in accordance with the rules of the applicable
exchange;

•

privately negotiated transactions;

•

short sales;

•

sales pursuant to Rule 144;



 


--------------------------------------------------------------------------------



 

 

 

 

 

•

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

•

a combination of any such methods of sale; and

•

any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the convertible secured debentures or warrants or shares of Common Stock
owned by them and, if they default in the performance of their secured
obligations, the pledgees or secured parties may offer and sell the shares of
Common Stock from time to time pursuant to this prospectus or any amendment to
this prospectus under Rule 424(b)(3) or other applicable provision of the
Securities Act of 1933, as amended, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the shares of Common Stock in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified

 

 

2

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

for sale in such state or an exemption from registration or qualification is
available and is complied with.

There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling shareholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

 

 

3

 

 

 

 

 

 

 